Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimano et al.(US 2017/0268198 A1) hereinafter Shimano.
Regarding Claim 1 Shimano teaches (Fig 1-2 and 7) a work machine comprising: a work device (2) having a boom (6)  , an arm (7) , and a bucket (8); a plurality of hydraulic actuators (10-12) that drive the work device (Fig 2); an operation device (25) that outputs an operation signal in response to an operator's operation and that instructs the plurality of hydraulic actuators (10-12) to be actuated (Fig 2); and a controller (26)  that limits a velocity at which the work device (2) approaches a predetermined design surface to be equal to or lower than a predetermined limiting velocity (2nd limit velocity limit velocity) in such a manner that the work device (2) is located onto or above the design surface when the operation device (25) is operated (see Fig 4, par.0065,0075); wherein the controller (26)  determines whether a work phase of the work device (2) is compaction work on a basis of a posture of the bucket (8)  with respect to the design surface in a case in which the operation device (25) instructs the work device (2) to approach the design surface (par.0067, par.0072), and sets the limiting velocity, when determining that the work phase of the work device (2) is the compaction work, to be higher than the limiting velocity when determining that the work phase of the work device (2) is other than the compaction work (see Fig 7, limiting velocity is set as first limit velocity during compaction which is higher than 2nd limit velocity when there is no compaction work see Par.0075 and 0078).
Regarding Claim 5 Shimano teaches (Fig 1-2 and 7) wherein the controller (26)  sets the limiting velocity when the controller (26)  determines that the work phase of the work device (2) is the compaction work (see Fig 7) and a tip end of the work device (2) is located in a first region surrounded by a first boundary set above the design surface and a second boundary set onto or below the design surface, to be higher than the limiting velocity when the controller (26)  determines that the work phase of the work device (2) is other than the compaction work (see Fig 7, par.0064-0065).
Regarding Claim 7 Shimano teaches (Fig 1-4) wherein the plurality of hydraulic actuators (10-12) include a boom cylinder (10) that drives the boom (6) , and the controller (26)  changes a magnitude of the limiting velocity on a basis of a pressure of a rod side of the boom (6)  cylinder in a case of determining that the work phase of the work device (2) is the compaction work (see Par.0052).
Regarding Claim 10 Shimano teaches (Fig 1-2 and 7) wherein an angle formed between a bottom surface of the bucket (8) and the design surface is a value obtained by subtracting an angle formed between the design surface and a reference plane from an angle formed between the bottom surface of the bucket (8)  and the reference plane, and an angle counterclockwise from the reference plane is defined as being positive.
Regarding Claim 11 Shimano teaches (Fig 1-4) a switch (computing unit 35) that switches over between validity and invalidity of processing ( limit velocity deciding unit 53)  for setting the limiting velocity when it is determined that the work phase of the work device (2) is the compaction work, to be higher than the limiting velocity when the work phase determination section determines that the work phase is other than the compaction work (see Fig 7 S1-S8).
Allowable Subject Matter
Claims 2-4, 6 and 8-9 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Shirai et al. (US 5, 218, 897) teaches an earth moving machine having a compaction operation that uses regeneration of fluid within an actuator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571) 272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIY TEKA/               Primary Examiner, Art Unit 3745.